              Case 1:15-cr-00288-RMB Document 1036
                                              1035 Filed 03/31/20
                                                          03/26/20 Page 1 of 1
                                               U.S. Department of Justice

                                                          United States Attorney
                                                          Southern District of New York
                                                          United States District Courthouse
                                                          300 Quarropas Street
                                                          White Plains, New York 10601


                                                            March 26, 2020
     BY Email and ECF

     The Honorable Richard M. Berman
     United States District Court
     Southern District of New York
     500 Pearl Street
     New York, NY 10007                                                                        3/31/2020

              Re:   United States v. Alexander Finley, 15 Cr. 288 (RMB)

     Dear Judge Berman:

            The Government respectfully submits this letter with the consent of Zachary Margulis
     Ohnuma, Esq., counsel to defendant Alexander Finley, to request an adjournment of the status
     conference in the above-referenced case, previously set for April 2, 2020.

             As noted in prior letters to the Court, this violation of supervised release is related to a
     criminal proceeding against the defendant that is currently pending before the Honorable Kenneth
     M. Karas, United States v. Alexander Finley, 19-cr-330 (KMK). The parties are in active plea
     negotiations regarding the pending criminal matter, and believe that it would be appropriate to
     adjourn the status conference while plea negotiations are ongoing. The parties anticipate reaching
     a resolution of the criminal matter in the next 30 days. Accordingly, the parties request that the
     status conference be adjourned to a date convenient for the Court in approximately 45 days.

                                                            Respectfully submitted,

                                                            GEOFFREY S. BERMAN
                                                            United States Attorney


                                                      By:          /s
Application granted. Conference adjourned                   Christopher D. Brumwell
to May 20, 2020 at 12:00pm.                                 Assistant United States Attorney
                                                            914-993-1966

     cc: Zachary Margulis-Ohnuma, Esq. (by ECF and email)




  3/31/2020
